Status of the Claims
Claims 1-20 and 22-41 are allowed.
Claim 21 is cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication on 03/31/2021 from attorney of record Joshua Tucker after an interview with James Cardwell on 03/25/2021.

The application has been amended as follows: 

The following is a complete listing of the claims, which replaces all previous versions and listings of the claims.  

1.  (currently amended)  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: 	executing, on a mobile computing device, a monitoring service configured to receive events indicative of changes in a user interface (UI) layout generated by an operating system of the mobile computing device, wherein: 		at least some of the received events indicative of changes in the UI layout are associated with UI layout components of applications to be monitored by the monitoring service, and are not components of a document object model of a website rendered by the applications to be monitored, and 		the monitoring service executes in one or more processes on the mobile computing device that are different from processes of at least some of the applications to be monitored by the monitoring service on the mobile computing device;	receiving, with the monitoring service, a first UI event indicating the UI layout has changed to a new UI layout; 	determining, with the monitoring service, whether the first UI event is associated with a first application to be monitored based on parameters of the first UI event indicating whether the first application includes an instance of a web browser;	in response to determining that the first application includes [[an]] the instance of [[a]] the web browser, with the monitoring service, determining that the first UI event or another UI event is a selection of a first UI layout component that includes a web-browser address bar from among a plurality of UI layout components associated with UIs of the first application, wherein:		the first UI layout component is selected based on detecting a pattern of UI events in a sequence of events received by the monitoring service from the operating system and an attribute of the selected first UI layout component, 		the pattern of UI events includes at least one UI event indicative of a user interaction and having a UI event parameter that associates the at least one UI event in the pattern of UI events with the selected first UI layout component, and		determining that the first UI event is the selection of the first UI layout component that includes the web-browser address bar comprises screen-scraping the user-interface layout at a lower level of the operating system than that of the instance of the web browser; and	storing, in memory accessible to the monitoring service, an identifier of the selected first UI layout component in association with the first application to indicate that the selected first UI layout component includes the web-browser address bar of the first application.
2.  (currently amended)  The medium of claim 1, wherein the monitoring service is configured to communicate with an accessibility application program interface (API) of the operating system of the mobile device, and wherein:the document object model of a web document in program state of [[a]] the web browser; and	the monitoring service is assigned a different virtual memory address space by the operating system than the first application;
3.  (currently amended)  The medium of claim 1, wherein the operations comprise:	receiving a second event indicating that focus has shifted from the new UI layout associated with the first application to a third UI layout associated with a second application, different from the first application;	in response to receiving the second event, determining that the second application is the web browser or includes a second instance of the web browser;	in response to determining that the second application is [[a]] the web browser or includes the second instance of the web browser, determining that a designated UI layout component of the third UI layout of the second application including a plurality of UI layout elements is designated in memory as having an address bar of the second application in virtue of previously designating the designated UI layout component with the monitoring process; and	in response to determining that the designated UI layout component is designated as having the address bar of the second application, comparing a subsequent sequence of events to detect a navigation pattern, the  navigation pattern specifying at least some events that have an event parameter identifying the designated UI layout component.
the instance of [[a]] the web browser and when the first UI layout component corresponding to the web-browser address bar is selected.
5.  (previously presented)  The medium of claim 1, wherein:	the selected first UI layout component is selected based on both detecting a positive pattern of UI events and determining that a negative pattern of UI events has not been received by the monitoring service during at least some portion of the sequence of events that satisfies the positive pattern of UI events.
6.  (previously presented)  The medium of claim 1, wherein:	the pattern of UI events specifies a sequence of UI events including a type_view_focused event.
7.  (previously presented)  The medium of claim 1, wherein:	the pattern of UI events specifies a sequence of UI events including a keyboard down event.
8.  (previously presented)  The medium of claim 1, wherein:	the pattern of UI events specifies a sequence of UI events including a type_view_focused event; and
9.  (previously presented)  The medium of claim 1, wherein:	the pattern of UI events specifies a sequence of UI events including a text changed event.
10.  (previously presented)  The medium of claim 1, wherein:	the pattern of UI events specifies a sequence of UI events including:		a type_view_focused event;		a keyboard down event; and		a text changed event; and	the pattern of UI events specifies that a parameter of the type_view_focused event must identify a same UI layout component as a parameter of the text changed event.
11.  (previously presented)  The medium of claim 1, wherein:	the selected first UI layout component is selected based in part on the attribute indicating the selected first UI layout component is configured to receive user-input text.
12.  (previously presented)  The medium of claim 1, wherein:	the selected first UI layout component is selected based in part upon determining that text entered into the selected first UI layout component matches to a regular expression that detects uniform resource identifiers.
13.  (previously presented)   The medium of claim 1, wherein:	the pattern of UI events specifies a sequence of UI events including:		a type_view_focused event;		a keyboard down event; and
14.  (currently amended)  The medium of claim 1, wherein:	selecting the first UI layout component is done in response to determining that the selected first UI layout component is not already associated in the memory accessible to the monitoring service 
15.  (currently amended)  The medium of claim 1, wherein the operations comprise:	determining, with the monitoring service, to not select a second UI layout component associated with the first application that includes text of a uniform resource identifier based on the second UI layout component in the plurality of UI layout components associated with the UIs of the first application being associated with a sequence of UI events received by the monitoring service 
16.  (previously presented)  The medium of claim 1, wherein the operations comprise:	detecting a sequence of web addresses visited by the first application based on text identified in UI layout components associated with the UIs of the first application, the text identified based on the identifier of the selected first UI layout component stored in memory.
of a difference in UI event sequences.
18.  (currently amended)  The medium of claim 16, wherein the operations comprise:	reporting, with the monitoring service, one or more metrics based on the sequence of web addresses to a remote server; and	receiving, with the remote server, metrics indicative of visited web addresses from more than 1,000 mobile computing devices executing respective instances of the monitoring service. 
19.  (previously presented)  The medium of claim 16, wherein the operations comprise:	steps for monitoring web navigation via an accessibility application program interface.
20.  (currently amended)  A method, comprising:	executing, on a mobile computing device, a monitoring service configured to receive events indicative of changes in a user interface (UI) layout generated by an operating system of the mobile computing device, wherein:		at least some of the received events indicative of changes in the UI layout are associated with UI layout components of applications to be monitored by the monitoring service, the UI layout components being distinct from web content and are not components of a document object model of a website rendered by the applications to be monitored, andthe instance of [[a]] the web browser, with the monitoring service, determining that the first UI event or another UI event is a selection of a first UI layout component that includes a web-browser address bar from among a plurality of UI layout components associated with UIs of the first application, wherein:		the first UI layout component is selected based on detecting a pattern of UI events in a sequence of events received by the monitoring service from the operating system and an attribute of the selected first UI layout component, and		the pattern of UI events includes at least one UI event indicative of a user interaction and having a UI event parameter that associates the at least one UI event in the pattern of UI events with the selected first UI layout component; and	storing, in memory accessible to the monitoring service, an identifier of the selected first UI layout component in association with the first application to indicate that the selected first UI layout component includes the web-browser address bar of the first application.
21.  (canceled)  
22. (previously presented) The medium of claim 4, wherein selecting a subset of candidate UI layout components from the plurality of UI components associated with the UIs of the first application comprises:	determining a criteria for selection of candidate UI layout components based on a type of web browser instance included in the first application;	determining sequences of UI events associated with the UIs of the first application, each 
23. (currently amended) The medium of claim 1, wherein determining a selection of a first UI layout component comprises:	determining a criteria for selection of a UI layout component that includes [[a]] the web-browser address bar based on a type of web browser instance included in the first application;	determining a sequence of UI events associated with the UIs of the first application and including the first UI event, the sequence of UI events having a start or end defined by a change of focus event; and 	selecting the first UI layout component from UI layout components implicated by corresponding UI events within the sequence of UI events based on the criteria.
24. (currently amended) The medium of claim 1, the operations comprising:	tracking, based on the stored identifier of the selected first UI layout component, web navigation on the mobile computing device without the monitoring service having access to network events or a privileged position on the web browser.
25. (currently amended) The medium of claim 1, the operations comprising:	tracking, based on the stored identifier of the selected first UI layout component, web navigation on the mobile computing device without the monitoring service having access to network events or document object models of websites rendered by the web browser.
26. (previously presented) The medium of claim 1, wherein:	determining that the first UI event or another UI event is the selection of the first UI layout component that includes the web-browser address bar comprises screen-scraping the user-
27. (new)  The method of claim 20, wherein the monitoring service is configured to communicate with an accessibility application program interface (API) of the operating system of the mobile device, and wherein:	code of the monitoring service is installed on the mobile computing device more than an hour before being executed;	the accessibility API reports state of a given UI layout displayed by the mobile computing device in a standardized format across a plurality of different types of applications executable on the mobile computing device, at least some of the plurality of different types of applications being applications that are not web browsers;	the accessibility API reports UI events indicative of changes in the given UI layout to the monitoring service;	the UI layout includes a hierarchical arrangement of UI layout components;	the UI layout is distinct from the document object model of a web document in program state of the web browser; and	the monitoring service is assigned a different virtual memory address space by the operating system than the first application;
28. (new)  The method of claim 20, further comprising:	receiving a second event indicating that focus has shifted from the new UI layout associated with the first application to a third UI layout associated with a second application, different from the first application;	in response to receiving the second event, determining that the second application is the web browser or includes a second instance of the web browser;	in response to determining that the second application is the web browser or includes the second instance of the web browser, determining that a designated UI layout component of the third UI layout of the second application including a plurality of UI layout elements is designated in memory as having an address bar of the second application in virtue of previously designating 
29. (new)  The method of claim 20, wherein determining the selection of the first UI layout component comprises:	selecting a subset of candidate UI layout components from the plurality of UI components associated with the UIs of the first application; and 	selecting the first UI layout component from among the subset of candidate UI layout components after adding two or more UI layout components to the subset of candidate UI layout components and removing at least one candidate between when the first application is determined to include the instance of the web browser and when the first UI layout component corresponding to the web-browser address bar is selected.
30. (new)  The method of claim 29, wherein selecting a subset of candidate UI layout components from the plurality of UI components associated with the UIs of the first application comprises:	determining a criteria for selection of candidate UI layout components based on a type of web browser instance included in the first application;	determining sequences of UI events associated with the UIs of the first application, each sequence of UI events having a start or end defined by a change of focus event; and	selecting a given candidate UI layout component from UI layout components implicated by corresponding UI events within a given sequence of UI events based on the criteria.   
31. (new)  The method of claim 20, wherein:	the selected first UI layout component is selected based on both detecting a positive pattern of UI events and determining that a negative pattern of UI events has not been received 
32.  (new)  The method of claim 20, wherein:	a. the pattern of UI events specifies a sequence of UI events including a type_view_focused event; or	b. the pattern of UI events specifies a sequence of UI events including a keyboard down event; or	c. the pattern of UI events specifies a sequence of UI events including a type_view_focused event, and the pattern of UI events specifies a sequence of UI events including a keyboard down event; or	d. the pattern of UI events specifies a sequence of UI events including a text changed event; or	e. the pattern of UI events specifies a sequence of UI events including a type_view_focused event, a keyboard down event, and a text changed event, and the pattern of UI events specifies that a parameter of the type_view_focused event must identify a same UI layout component as a parameter of the text changed event
33.  (new)  The method of claim 20, wherein:	the pattern of UI events specifies a sequence of UI events including:		a type_view_focused event;		a keyboard down event; and		a text changed event; 	the pattern of UI events specifies that a parameter of the type_view_focused event must identify a same UI layout component as a parameter of the text changed event;	the selected first UI layout component is selected based in part on the attribute indicating the selected first UI layout component is configured to receive user-input text; and	the selected first UI layout component is selected upon determining that text entered into the selected first UI layout component matches to a regular expression that detects uniform resource identifiers.

35.  (new)  The method of claim 20, wherein the operations comprise:	determining, with the monitoring service, to not select a second UI layout component associated with the first application that includes text of a uniform resource identifier based on the second UI layout component in the plurality of UI layout components associated with the UIs of the first application being associated with a sequence of UI events received by the monitoring service from the operation system that satisfy a negative pattern of UI event sequences.
36.  (new)  The method of claim 20, wherein the operations comprise:	detecting a sequence of web addresses visited by the first application based on text identified in UI layout components associated with the UIs of the first application, the text identified based on the identifier of the selected first UI layout component stored in memory.
37.  (new)  The method of claim 36, wherein:	detecting the sequence of web addresses comprises:		determining that a first uniform address locator was entered into the web-browser address bar and that the first application visited a first website specified by the first uniform address locator; and		determining that a second uniform address locator was entered into the web-browser address bar and that the first application did not visit a second website specified by the second uniform address locator; and	the first application is determined to have visited the first website but not the second because of a difference in UI event sequences.

39.  (new)  The method of claim 20, the operations comprising:	tracking, based on the stored identifier of the selected first UI layout component, web navigation on the mobile computing device without the monitoring service having access to network events or a privileged position on the web browser.
40.  (new)  The method of claim 20, the operations comprising:	tracking, based on the stored identifier of the selected first UI layout component, web navigation on the mobile computing device without the monitoring service having access to network events or document object models of websites rendered by the web browser.
41.  (new)  The method of claim 20, wherein:	determining that the first UI event or another UI event is the selection of the first UI layout component that includes the web-browser address bar comprises screen-scraping the user-interface layout at a lower level of the operating system than that of the instance of the web browser.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

“at least some of the received events indicative of changes in the UI layout are associated with UI layout components of applications to be monitored by the monitoring service, the UI layout components being distinct from web content and are not components of a document object model of a website rendered by the applications to be monitored… 
receiving, with the monitoring service, a first UI event indicating the UI layout has changed to a new UI layout; 	determining, with the monitoring service, whether the first UI event is associated with a first application to be monitored based on parameters of the first UI event indicating whether the first application includes an instance of a web browser;	in response to determining that the first application includes the instance of the web browser, with the monitoring service, determining that the first UI event or another UI event is a selection of a first UI layout component that includes a web-browser address bar from among a plurality of UI layout components associated with UIs of the first application”

Regarding Claim 20, the prior art of record, alone or in combination, do no teach or fairly suggest the limitations:
“at least some of the received events indicative of changes in the UI layout are associated with UI layout components of applications to be monitored by the monitoring service, the UI layout components being distinct from web content and are not components of a document object model of a website rendered by the applications to be monitored… 	receiving, with the monitoring service, a first UI event indicating the UI layout has changed to a new UI layout; ”

These limitations, in specific combination as recited in claims 1 and 20, define the patentability of these claims. Dependent claims 2-19 and 22-41 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             
/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173